Citation Nr: 1142755	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  04-30 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating for residuals of stress fracture of the left tibia with posttraumatic chondromalacia of the left patella and status post arthroscopic surgery, to include a rating in excess of 10 percent prior to May 1, 2006, and a rating in excess of 20 percent thereafter (excluding any periods of temporary total disability due to surgery and convalescence).

2.  Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease for the period from July 6, 2010, forward. 

3.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Veteran and his spouse testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in October 2009.  A transcript of the hearing has been associated with the claims file.

In June 2010, the Board remanded the issues of entitlement to an increased rating for the service-connected left knee disability and entitlement to a TDIU for further development.  As discussed below, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand instructions and, therefore, a further remand is not required under Stegall v. West, 11 Vet. App. 268 (1998).  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran applied for an increased rating for his left knee disability in November 2005, arguing that such disability was more severe than the assigned 10 percent rating following a September 2005 work injury.  He also applied for a TDIU in June 2006.  In a January 2007 rating decision, the AOJ granted a temporary total (100 percent) disability rating on the basis of left knee surgery and convalescence for the period from March 29, 2006, to April 30, 2006, but otherwise denied a left knee rating in excess of 10 percent, as well as a TDIU.  In a September 2008 rating decision, the AOJ increased the left knee rating to 20 percent effective as of May 1, 2006.  Thereafter, the Veteran was also granted a temporary total rating for left knee surgery and convalescence for the period from July 30, 2009, to August 31, 2009.  The left knee rating was then returned to 20 percent as of September 1, 2009.  In a July 2011 rating decision, the AOJ also granted a separate 10 percent rating for left knee degenerative joint disease effective as of July 6, 2010.  

Although the Veteran did not specifically appeal from the rating for left knee degenerative joint disease, it is under the Board's jurisdiction as part of the pending appeal as to the appropriate rating for the left knee disability.  In addition, as the Veteran has not expressed satisfaction with the partially increased ratings for the left knee disability, and the benefit sought on appeal has not been fully granted, his appeal proceeds from the initial unfavorable rating decision.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (even if a rating is increased during the pendency of an appeal, a veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  Accordingly, the issues currently on appeal are as stated on the first page of this decision.

The Veteran submitted additional evidence in support of his claims in October 2011, after the last adjudication by the AOJ.  However, as the Veteran also submitted a waiver of AOJ review of such evidence, the Board may properly consider the evidence at this time.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2011).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, throughout the appeal (excluding periods of temporary total disability), his residuals of stress fracture of the left tibia with posttraumatic chondromalacia of the left patella and status post arthroscopic surgery has manifested by chronic pain especially with bending or squatting, extension to at least 0 degrees and flexion to well over 60 degrees even with pain and additional functional loss (due to pain, fatiguability, lack of endurance, of weakness after repetitive use or with flare-ups, easy fatiguability, lack of endurance, and weakness), crepitus with motion, subjective sensation of giving way but no objective evidence of subluxation or lateral instability, occasional swelling and effusion, occasional subjective popping and locking, with no arthritis established by x-ray, no ankylosis, no meniscal injury or dislocation, no genu recurvatum, and no separately compensable scars, approximating no more than a moderate left knee disability.

2.  From July 6, 2010, forward, the Veteran's left knee disability, to include any degenerative joint disease, manifested by chronic pain and painful motion, with extension to at least 0 degrees and flexion to well over 60 degrees even with pain and additional functional loss (due to pain, fatiguability, lack of endurance, of weakness after repetitive use or with flare-ups, easy fatiguability, lack of endurance, and weakness).

3.  The weight of the evidence does not establish that the Veteran is unemployable due solely to service-connected disabilities at any time during the appeal.


CONCLUSIONS OF LAW

1.  For the period prior to May 1, 2006, the criteria for a rating 20 percent, but no higher, for residuals of stress fracture of the left tibia with posttraumatic chondromalacia of the left patella and status post arthroscopic surgery have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2011).

2.  For the period beginning May 1, 2006, the criteria for a rating in excess of 20 percent for residuals of stress fracture of the left tibia with posttraumatic chondromalacia of the left patella and status post arthroscopic surgery have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2011).

3.  The criteria for a rating in excess of 10 percent for left knee degenerative joint disease for the period beginning July 6, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2011).

4.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in August 2007, prior to the initial unfavorable rating decision in September 2007, of the evidence and information necessary to substantiate his claim (i.e., evidence that his low back disability has increased in severity), and the responsibilities of the Veteran and VA in obtaining such evidence.  He was also advised of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  In addition, although no longer strictly required, the Veteran was advised of the relevant diagnostic codes and potential "daily life" evidence in May 2008.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (vacating Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), to the extent that it requires more than "generic notice").  Further, the Veteran was advised of the evidence and information necessary to substantiate his TDIU claim in March 2011.  The timing defect as to these letters was cured by the subsequent readjudication, to include rating decisions in February 2011 and June 2011, and a supplemental statement of the case in February 2011.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

With regard to the duty to assist, VA and private treatment records, as well as records pertaining to the Veteran's disability benefits from the Social Security Administration (SSA), have been obtained and considered.  The Board notes that the AOJ requested the Veteran to complete an authorization from for his workers compensation records in December 2008.  Although no such authorization was provided, records obtained from the SSA include records pertaining to the Veteran's workers compensation claim.  In addition, VA treatment records dated since August 2007 were specifically obtained, in compliance with the Board remand.  There is no indication that any pertinent, identified, available medical records remain outstanding.  Further, the Veteran has not argued that any records remain outstanding that are necessary for a fair adjudication.

Additionally, the Veteran was afforded several VA examinations in connection with his appeal, including in January 2005, February 2006, September 2007, and July 2010.  The Board notes that the Veteran and his representative have argued that this most recent examination is inadequate.  Specifically, the representative argues that the examiner did not specifically state whether the Veteran has "marked" instability or disability of the left knee.  See September 2011 Written Brief Presentation (WBP).  The Veteran essentially asserts that the VA examiner forced his left knee past its normal range of motion, and that the examination was not conducted in a fair and courteous manner.  See October 2011 statement.  The Veteran also made similar arguments as to the February 2006 VA examination, requesting that the private evaluation from Dr. V be used instead.  See February 2007 statement.  

However, a review of the examination reports reveals no inadequacies.  Rather, each of the VA examiners recorded the Veteran's subjective complaints and objective data, and addressed all relevant rating criteria.  Indeed, the Board notes that the subjective reports and objective measurements contained in the VA examinations are generally consistent with the private medical evidence of record, to include evaluations by Dr. V.  As directed in the prior remand, the July 2010 VA examiner measured and recorded the severity of the left knee manifestations, as well as the surgical scar.  The most recent VA examiner also offered an opinion as to whether the Veteran is unemployable, i.e., unable to secure and follow a substantially gainful occupation, by reason of his service-connected disabilities based on a review of all evidence of record, including both VA and private records.  The Board notes that this examiner's opinion is also consistent with the opinions of the Veteran's private providers, as discussed below.  

In addition, contrary to the Veteran's representative's assertions, the VA examiner is not required to explicitly describe the degree of disability as mild, moderate, or marked, and these terms are not defined in VA's regulations.  Rather, VA adjudicators must come to an equitable and just decision upon consideration of all evidence of record.  Further, characterizations as to the degree of disability by VA and private medical professionals should be considered, but they are not dispositive as to the degree of disability.  38 C.F.R. §§ 4.2, 4.6 (2011).  

Accordingly, the VA examinations are sufficient, and no further medical evidence is necessary for a fair adjudication.  For all of the above reasons, the Board finds that the AOJ substantially complied with the remand instructions.  See D'Aries, 22 Vet. App. at 106.  In the circumstances of this case, a further remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of his claims.


II. Analysis

Left Knee 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must be given to staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca, 8 Vet. App. 202, 206 (1995); see also Mitchell v. Shinseki, --- Vet. App. ---, 2011 WL 3672294 (Aug. 23, 2011), at *11-12.  However, if the maximum available rating has been assigned under the applicable diagnostic code, consideration of these provisions is not necessary.  Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell, 2011 WL 3672294 at *4-5.  

Left knee disabilities are rated under 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5256 through 5263.  Here, the Veteran is currently assigned two separate ratings for his left knee.  Specifically, residuals of stress fracture of the left tibia with posttraumatic chondromalacia of the left patella and status post arthroscopic surgery is rated under DC 5262, for impairment of the tibia, effective since October 1996.  The Veteran applied for an increased rating for his service-connected left knee in November 2005, stating that he reinjured his knee at work in September 2005 and the disability had increased in severity since that time.  During the course of the appeal, he was granted a separate rating for left knee degenerative joint disease under DC 5010, for traumatic arthritis, effective since July 6, 2010.  

Under DC 5262, malunion of the tibia or fibula warrants a 10 percent rating for slight knee or ankle disability, a 20 percent rating for moderate knee or ankle disability, and a 30 percent rating for marked knee or ankle disability.  Nonunion of the tibia or fibula, with loose motion, requiring a brace, warrants a 40 percent rating.  38 C.F.R. § 4.71a, DC 5262.

Under DC 5010, traumatic arthritis is to be rated as degenerative arthritis.  Under DC 5003, degenerative arthritis that is established by x-ray findings will be rated based on limitation of motion of the affected joint or joints under the appropriate diagnostic code or codes.  However, when the limitation of motion is noncompensable under the appropriate diagnostic code or codes, a rating of 10 percent may be applied to each major joint or group of minor joints affected by limitation of motion.  Such limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  If there is no limitation of motion, a 10 percent rating will be assigned where there is x-ray evidence of involvement of two or more major joints or minor joint groups, and a 20 percent rating will be assigned where there is such involvement along with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DCs 5003 & 5010.  The knee is considered a major joint for these purposes.  See 38 C.F.R. § 4.45(f).

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under DC 5260, a 0 percent rating will be assigned for limitation of flexion of the leg to 60 degrees.  A 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees.  To warrant a rating of 20 percent or higher, flexion of the leg must be limited to 30 degrees or less.  Under DC 5261, a 0 percent rating will be assigned for limitation of extension of the leg to 5 degrees, and a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees.  To warrant a rating of 20 percent or higher, extension of the leg must be limited to 15 degrees or more.  Higher ratings are available for more severe limitation of flexion or extension.  See 38 C.F.R. § 4.71a, DCs 5260 & 5261.  Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee in order to adequately compensate for associated functional loss.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2004).

In this case, the Veteran has complained of pain and painful motion of the left knee throughout the appeal period, especially with bending, kneeling, or squatting, and while going up or down stairs, or walking or sitting for prolonged periods.  The Veteran has also reported a sensation of giving way or buckling, which has led to falls, and occasional swelling, locking, and popping.  He was advised to use a cane in 2006, and he states that he walks with a limp.  See, e.g., statements dated in January 2006, February 2007, July 2007, October 2009; VA examination reports.  The Veteran's wife also testified in October 2009 that his leg is unstable, he uses a cane most of the time, and he had fallen several times when not using the cane.

The Veteran's subjective reports of pain and painful motion, especially with squatting and bending, are generally consistent with the medical evidence of record.  However, he retained nearly full range of motion of the left knee throughout the appeal despite his complaints of pain.  In particular, the medical evidence reflects left knee extension to at least 0 degrees and flexion ranging from 115 to 145 degrees, with objective evidence of painful motion.  During a January 2005 VA examination, the Veteran had full active and passive range of motion, but there was marked facial grimacing and wincing and grabbing of the examiner's hand from 120 to 140 degrees of flexion.  Concerning the DeLuca factor, the examiner stated that there was a 5-degree additional loss of flexion and no additional loss of extension due to pain or flare-up of pain in the weight-bearing phase.  He further stated that there was an overall 30 percent loss of functional capacity due to flare-up of pain with repetitive weight-bearing and bending activities of the knee.  

In an October 2005 evaluation for workers compensation, a private provider recorded range of motion of 0 to 120 and estimated that the Veteran squatted to only 20 percent of normal due to pain.  This evaluator also estimated the same limitation of squatting in June 2007.  Similarly, at the February 2006 VA examination, the examiner recorded range of motion from 0 to 130 degrees, with objective evidence of pain and grimacing throughout flexion.  The examiner estimated that there was an additional 10 degrees of loss of flexion when considering the DeLuca factors, or limitation of motion to 120 degrees, primarily due to pain but also from weakness, fatiguability, and lack of endurance.  There was also objective pain with squatting and toe-heel walking on several occasions.  See, e.g., private records dated in October 2005, November 2005, February 2006, March 2006 (pre-operative visit).  Similarly, VA and private medical professionals have opined that the Veteran would not be able to continue with his former occupation due to problems with bending, squatting, and kneeling.  See, e.g., October 2006 private evaluation for state compensation; July 2010 VA examination report.

The Board notes that a June 7, 2007 private evaluation for workers compensation recorded extension limited to 15 degrees and flexion limited to 88 degrees, with no pain elicited with range of motion.  However, the Board finds that these measurements do not accurately reflect the degree of the Veteran's left knee limitation of motion, as they are inconsistent with the other objective evidence of record.  In particular, at the September 2007 VA examination, the examiner recorded extension to 0 degrees with no pain, and flexion to 120 degrees with pain beginning at that point.  The examiner also stated that there was an additional 5 degrees loss of flexion after repetition due to pain and lack of endurance, bringing the flexion measurement to 115 degrees with consideration of DeLuca and Mitchell.  Similar range of motion was recorded during the July 2010 VA examination.  Private records also note range of motion of the left knee of 0 to 135 degrees in October 2006 and July 2009, and from 0 to 130 in December 2009.  

Considering all lay and medical evidence of record, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence most nearly approximates a moderate left knee disability for residuals of stress fracture of the left tibia with posttraumatic chondromalacia of the left patella and status post arthroscopic surgery throughout the period on appeal.  This warrants a 20 percent rating under DC 5262.  In coming to this determination, the Board has considered the extent of additional functional loss due to pain and other factors, as required by DeLuca and Mitchell.  However, even considering such factors, the evidence as a whole most nearly approximates a moderate disability, but no higher.  

As discussed above, the Veteran had extension to a full 0 degrees and limitation of flexion to well over 60 degrees throughout the appeal, even considering additional limitation of motion due to pain and other factors.  As such, he did not meet the criteria for a even a noncompensable evaluation for flexion or extension under DCs 5260 and 5261.  Further, the Veteran's gait was alternately noted to be normal or antalgic, and he occasionally used a cane as an assistive device.  See, e.g., October 2005 private evaluation for workers compensation, February 2006 VA examination report, November 2006 VA record (noting normal gait), June 2007 workers compensation examination (noting mildly antalgic gait), September 2007 VA examination report (noting antalgic gait favoring the left leg), July 2009 private evaluation (noting apparently normal gait and ability to walk comfortably without aids), July 2010 VA examination (noting antalgic gait and use of a cane).  In addition, as discussed below, any weakness or instability of the left knee or leg have been connected to the Veteran's longstanding low back disability by VA and private medical professionals.  

The Board notes that a private provider indicated in October 2005 that the Veteran had a serious left knee problem, as there was significant irritation in the patellofemoral joint, and that a private provider stated in January 2006 that the Veteran's left knee condition was "rather severe."  However, the Board is not bound by these descriptions and must consider all evidence of record in determining the degree of disability.  While the Veteran has had significant pain throughout the appeal, pain alone does not warrant a separate or higher rating.  Rather, there must be resulting additional functional loss.  See Mitchell, 2011 WL 3672294 at *4-5.  As discussed above, the functional loss shown by the lay and medical evidence of record most nearly approximates a moderate disability rating under DC 5262.

Concerning all periods on appeal, the Veteran's representative argues that a separate rating is warranted for instability.  See September 2011 WBP.  Under DC 5257, a 10 percent rating will be assigned for slight recurrent subluxation or lateral instability; a 20 percent rating represents moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  Separate ratings may be assigned for arthritis under DC 5003 or DC 5010 and for subluxation or instability under DC 5257 without constituting pyramiding, as long as the separate rating is based on additional disability.  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997).  Painful motion may be considered in determining the appropriate rating for arthritis.  VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56704 (1998).  However, consideration of pain under 38 C.F.R. §§ 4.40 and 4.45 is not appropriate under DC 5257 for subluxation or lateral instability, as this code is not based on loss of range of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

The Board notes that the Veteran is competent to report a sensation of giving way, buckling, or instability, as this is observable with his own senses.  However, he is not competent to testify as to the cause of such sensation, to include whether it is due to subluxation or lateral instability of the left knee as contemplated by DC 5257.  Rather, this question requires specialized knowledge, training, or experience due to the complex nature of the knee.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Indeed, the Veteran even stated during the January 2005 VA examination that he was unsure if the sensation of giving way with weight bearing of the left knee was due to pain.  

The objective medical evidence consistently shows no ligamentous or lateral instability, or laxity, of the left knee.  See, e.g., VA examination reports dated in February 2006, September 2007, and July 2010; VA treatment record dated in December 2005 (orthopedic consult); private treatment records dated in September 2005, October 2005, November 2005, March 2006 (pre-operative visits), May 2006, June 2006, August 2006, July 2009 (private evaluation), and December 2009; October 2005 private evaluation for workers compensation; December 2006 SSA physical residual functional capacity assessment.  While a VA provider noted left knee instability in February 2010, he opined that it was most likely related to tremendous weakness of left leg, after noting trouble with back pain down the left leg.  Similarly, a private provider diagnosed back pain with radicular left leg pain and weakness of left leg in October 2009.  This provider also stated in December 2009 that the Veteran's left knee pain status post arthrotomy may be related to back problems, as the reported symptoms did not correlate to MRI findings or physical examination.  The Veteran had complained of pain and a feeling of giving way in the left knee, but the Lachman's and drawers tests were negative, and the left knee was stable to varus and valgus stress.  

Accordingly, the weight of the evidence does not establish that any instability of the left knee is due to the service-connected left knee condition, and a rating is not warranted under DC 5257.  The Board notes that the Veteran's representative also argues that a claim for sciatica has been inferred.  See September 2011 WBP.  However, the evidence of record reflects that the sciatica or left leg radiculopathy is due to the Veteran's back disorder, which is not service-connected.  See, e.g., October 2009 private record; July 2010 VA examination report.  If the Veteran wishes to file a claim for such disability, he may do so at his local RO.

The Board notes that ratings are also available for a knee disability under DC 5256 (ankylosis) and DC 5263 (genu recurvatum).  See 38 C.F.R. § 4.71a.  However, there is no evidence of ankylosis, as the Veteran retained significant range of motion of the left knee throughout the appeal, and no ankylosis was found.  Further, while there are several notations of slight genu varum in the medical evidence, there is no diagnosis of genu recurvatum.  As such, a rating is not warranted under these codes.  

Ratings of 10 and 20 percent are also available under DCs 5258 and 5259 for dislocation or removal of semilunar or meniscal cartilage.  In this regard, the Board notes that there is subjective and objective evidence of intermittent locking, popping, crepitus, effusion, and joint line tenderness in the left knee, which may sometimes be associated with meniscal injury.  However, tests concerning meniscal injury have been negative, and VA and private providers have consistently diagnosed the Veteran with chondromalacia patellae or patellofemoral pain syndrome based on such symptoms, including based on MRIs conducted in October 2005 and April 2006.  Indeed, a July 2009 private operative note concerning the left knee indicates a preoperative diagnosis of patellofemoral arthritis and a postoperative diagnosis of chondromalacia of the patella.  Moreover, the Board notes that chondromalacia patellae is defined as pain and crepitus over the anterior aspect of the knee, particularly in flexion, with softening of the cartilage on the articular surface of the patella and, in later stages, effusion.  Dorland's Illustrated Medical Dictionary 358 (31st ed. 2007).  As such, the evidence does not establish any symptomatic removal or dislocation of the semilunar or meniscal cartilage to warrant a separate or higher rating under either of these codes.  

With respect to left knee degenerative joint disease, the Board notes that the Veteran's providers diagnosed patellofemoral arthritis throughout the appeal.  However, repeated x-rays, including at the July 2010 VA examination, were interpreted as within normal limits.  See, e.g., September 2005 and January 2006 private records; February 2006 VA treatment records; July 2009 private evaluation; September 2007 and July 2010 VA examination reports.  As such, a rating is not warranted for arthritis because such condition was not established by x-rays, as required by VA regulations.  See 38 C.F.R. § 4.71a, DC 5003.  Moreover, to the extent that there may have been any possible degenerative joint disease or arthritis prior to July 6, 2010, any manifestations of such condition (to include pain, painful motion, and limitation of motion) are contemplated by the currently assigned ratings for slight and moderate knee disability under DC 5262.  As discussed above, the Veteran is also not entitled to higher rating based on limitation of extension or flexion of the left knee for any period on appeal.

Nevertheless, the Board will not disturb the currently assigned 10 percent rating for degenerative joint disease from July 6, 2010, forward.  Applying DC 5003, the Board further finds that a rating in excess of 10 percent is not warranted for the left knee for this period.  Specifically, the Veteran retained full extension (to at least 0 degrees) and flexion to 120 degrees, albeit with pain, during the July 2010 VA examination.  There was no additional limitation of motion with repetition.  There is no indication of record that the range of motion of the left knee has decreased since that time.  As noted above, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, it may be considered for the purposes of determining whether the minimum compensable rating of 10 percent is warranted for arthritis.  See 38 C.F.R. § 4.59 (providing that arthritis that is productive of actually painful motion due to unstable or malaligned joints due to healed injury warrants at least the minimum compensable evaluation for the joint); Mitchell, 2011 WL 3672294 at *4-5; VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56704 (1998).  Here, the Veteran does not even meet the criteria for a noncompensable (0 percent) rating based on extension or flexion of the left knee for this period, as extension was not limited to 5 degrees or higher, and flexion was not limited to 60 degrees or lower, even when considering pain during flare-ups, etc.  See 38 C.F.R. § 4.71a, DCs 5260 and 5261.  Therefore, a rating in excess of 10 percent for left knee degenerative joint disease (or arthritis) is not warranted for the period from July 6, 2010, forward.

The Board has also considered whether a separate rating is warranted for any scar from the Veteran's three left knee arthroscopic surgeries.  In this regard, a May 2006 private record notes that surgical incisions were well-healed, and an October 2006 private evaluation also notes well-healed arthroscopic portals.  At the October 2009 hearing, the Veteran testified that he has a scar over his knee because they were going to do a knee replacement but decided against it.  Consistent with this report. the July 2010 VA examiner recorded one scar running over the patella that measured 14 cm by 3 mm (which is less than 929 sq. cm.), and was well-healed and non-tender.  Further, the Veteran has not complained of any pain due to the surgical scar, or any incisions for arthroscopic surgeries, and there is no indication that they are unstable.  Any possible limitation of function due to left knee scars is contemplated under the currently assigned rating.  As such, a separate rating for left knee scarring is not warranted.  See 38 C.F.R. § 4.118, DCs 7801 to 7805 (2011).

In summary, there is no basis to assign an evaluation in excess of the currently assigned ratings for the Veteran's residuals of stress fracture of the left tibia with posttraumatic chondromalacia of the left patella and status post arthroscopic surgery, and left knee degenerative joint disease, upon consideration of all possibly applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings were assigned by the AOJ as indicated.  However, further staged ratings are not appropriate, as the manifestations of the left knee disability, to include degenerative joint disease, have remained relatively stable during the various periods on appeal.  While the Veteran's pain has increased over the course of the appeal, pain alone does not warrant a higher rating under any particular code.  Rather, any increases in severity were not sufficient for a higher rating, for the reasons discussed above.  See Hart, 21 Vet. App. at 509-10.  

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Here, the manifestations of the Veteran's residuals of stress fracture of the left tibia with posttraumatic chondromalacia of the left patella and status post arthroscopic surgery, and left knee degenerative joint disease, as summarized above, are fully contemplated by the schedular rating criteria.  As noted above, pain alone does not warrant a separate or higher rating, and the pain is contemplated by the currently assigned ratings.  See DeLuca, 8 Vet. App. at 206.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  Further, referral for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is not necessary.  See Thun, 22 Vet. App. at 115-16.  

In summary, the preponderance of the evidence is against a rating in excess of those currently assigned for the left knee disabilities.  As such, the benefit of the doubt doctrine does not apply, and the Veteran's claims must be denied.  38 C.F.R. § 4.3.  

TDIU 

A total disability rating may be granted where the schedular rating is less than 100 percent if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, to be eligible for a TDIU, the following percentage thresholds must be met: if there is only one service-connected disability, it shall be ratable at 60 percent or more; if there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disabilities to bring the combined overall rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, if these threshold criteria are not met, but the evidence reflects that a veteran is unemployable by reason of service-connected disabilities, the case must be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration of a TDIU.  38 C.F.R. § 4.16(b).

In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough, as a high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107.  

In this case, the Veteran has been unemployed since September 2005.  He is service-connected for residuals of stress fracture of the left tibia with posttraumatic chondromalacia of the left patella and status post arthroscopic surgery effective since October 1996, with ratings of 10 percent prior to May 1, 2006, and 20 percent thereafter.  He is also service-connected for left knee degenerative joint disease with a 10 percent rating effective since July 6, 2010.  In addition, the Veteran is service-connected for chronic right knee strain, associated with the left knee disability, with a noncompensable rating effective since November 23, 2005.  Other service-connected conditions are tinea versicolor with a 10 percent rating effective since October 10, 1996; as well as hearing loss and tinnitus with noncompensable and 10 percent ratings, respectively, effective since February 18, 2003.  

The Board notes that the Veteran's left knee and right knee disabilities are considered a single disability for the purposes of meeting the percentage threshold for a TDIU, as they stem from a common etiology and involve the same bodily system.  See 38 C.F.R. § 4.16(a).  However, as the right knee disability has been continuously rated as noncompensably, it does not affect the single disability percentage.  Further, the Veteran's combined overall disability ratings have been 40 percent or less throughout the appeal (excluding periods of temporary total disability due to surgery and convalescence).  As such, the Veteran does not meet the percentage threshold for a TDIU at any point during the appeal.

The Veteran and his representative argue that a extraschedular consideration of a TDIU is appropriate because the evidence shows that he is unemployable due to his service-connected bilateral knee disabilities.  In particular, they state that the Veteran is unable return to his prior career as a carpet layer.  They argue that he should not have to train for another occupation and, therefore, he is unemployable.

However, the weight of the evidence fails to establish that the Veteran is unemployable for VA purposes due solely to his service-connected disabilities.  At the July 2010 VA examination, the Veteran reported working in a gas station after service and then in construction, and that his usual occupation was construction flooring prior to 2006.  Upon consideration of all lay and medical evidence of record, including prior opinions by a private treating orthopedist, the examiner opined that the Veteran should be able to do light work that does not involve significant walking.  The examiner agreed with the private provider's opinion that the Veteran would not be able to return to his duties laying floors.  However, he stated that it appeared that the Veteran could do his former light duties as a service station attendant or equivalent work.  The examiner also noted that the Veteran has a degree in business but never used it, so he should be able to vocationally trained in some light duty business endeavors and brush up on his computer skills.

The July 2010 VA examiner's opinion is generally consistent with the other evidence of record.  In particular, a private orthopedist, Dr. V, opined on several occasions that the Veteran would not be able to return to his former employment of laying floors, but he repeatedly recommended vocational rehabilitation.  Dr. V stated that the Veteran should avoid employment that requires a lot of patellofemoral load activities, such as going up and down stairs, squatting, and kneeling.  See records dated in October 2005, March 2006, May 2006, and June 2006.  Similarly, Dr. V stated in August 2006 that the Veteran should look into vocational rehabilitative training for primarily sedentary work.  In an October 2006 evaluation for state compensation, Dr. V again opined that the Veteran could not return to his usual occupation but could perform another line of work.  He recommended a sedentary job, stating that the Veteran would be unable to do any squatting or kneeling at work and that stairs should be minimized.  These opinions as to the Veteran's functional limitations in relation to employment are also consistent with evaluations for workers compensation purposes in October 2005 and June 2007.  During both evaluations, the examiner opined that the left knee precluded walking on rough or uneven surfaces, as well as more than occasional climbing on stairs or ladders and more than occasional squatting or kneeling.  

As noted above, the Veteran has argued that Dr. V's records are more accurate concerning the severity of his left knee disability, and such records are generally consistent with the other evidence of record.  Nevertheless, the Veteran argues that, despite Dr. V's repeated statements that he could work in some other occupation and recommendations of vocational rehabilitation, he should be considered unemployable because he cannot return to his most recent and long-term employment as a flooring or carpet installer.  He relies on the fact that he has been granted disability benefits by SSA with consideration of his knee disabilities.  See, e.g., July 2007 notice of disagreement, October 2008 substantive appeal, March 2009 statement.  However, VA is not bound by the SSA's determinations of employability.  Moreover, it is apparent that the SSA considered not only the Veteran's knee disabilities, but also other medical conditions.  In a December 2006 physical residual functional capacity assessment based on a primary diagnosis of patella-femoral arthrosis, the evaluator also specifically noted limitations based on orthopedic records concerning the lumbar spine.  In addition, the evaluator noted that the Veteran's range of motion of the left knee was consistently functional to a normal level of 140 to 150 degrees, with stable ligaments and no effusions.  

Moreover, even the Veteran has not consistently claimed that he is unemployable due solely to service-connected conditions.  Although the Veteran reported in his June 2006 informal claim for a TDIU that he would not be able to return to his job as a carpet layer due to the left knee, in his August 2006 formal claim (VA Form 21-8940), he reported that he was unable to work due to his left knee and PTSD.  In addition, during the July 2010 VA examination, the Veteran reported that he stopped working due to medical problems with the knee and back.  A review of VA and private treatment records, as well as records from the SSA, indicates that the Veteran has numerous medical conditions, including a long-standing low back problem with radiculopathy to the left leg.  Neither the low back nor any mental health condition are currently service-connected.

In summary, the Veteran does not meet the percentage threshold for a TDIU, and the weight of the evidence does not show that he is unable to secure or follow substantially gainful employment due solely to service-connected disabilities.  Rather, as discussed above, numerous medical professionals have opined that he would be capable of performing sedentary work despite his service-connected knee disabilities, and this is consistent with the Veteran's education and reported prior employment and training.  Accordingly, the criteria for a TDIU have not been met.  As preponderance of the evidence is against a TDIU, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107.


ORDER

For the period prior to May 1, 2006, a rating of 20 percent, but no higher, for residuals of stress fracture of the left tibia with posttraumatic chondromalacia of the left patella and status post arthroscopic surgery is granted.

For the period beginning May 1, 2006, a rating in excess of 20 percent for residuals of stress fracture of the left tibia with posttraumatic chondromalacia of the left patella and status post arthroscopic surgery is denied.

A rating in excess of 10 percent for left knee degenerative joint disease for the period beginning July 6, 2010, is denied.

Entitlement to a TDIU is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


